DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Gutter oil, trench oil, or sewer oil is a Chinese slang term for recycled oil
Claim Objections
Claims 9 is objected to because of the following informalities:  
With respect to claim 9, the Examiner recommends amending the claim to remove unnecessary recitation of the Y-type zeolite as follows:
9. (Original) The method according to claim 8, wherein the Y-type zeolite is USY zeolite, 
Claim 6 is objected to because of the following informalities:  
Please amend claim 6 as follows, for clarity:
6. (Original) The method according to claim 1, wherein the catalytic cracking reaction is as follows: biological oil or mixed oil of biological oil and hydrocarbon oil is used as raw oil and undergoes catalytic cracking .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3-4:
A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003) (citing to several sources that describe Markush groups). 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See MPEP 2173.05(h) See also MPEP § 2111.03
Claims 3-4 are indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
With respect to claims 5-6, the claims are indefinite as the specification fails to provide clarity as to what the meets and bounds of the claimed “absorption-stabilization system” entails.
Examiner notes the current application fails to provide any information, as to what the “absorption-stabilization system” comprises, a search of the art for an “absorption-stabilization system” did not provide any clarity, and unlike the claimed catalytic cracking reaction-regeneration system and fractionation system, the “absorption-stabilization system” is not a conventionally well-known unit in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claim 4, Examiner understands the applicant attempt to further define the hydrocarbon oil, however a coker gas oil, a deasphalted oil and foot oil (assuming the applicant means bottoms) from raw paraffin and/or extract oil are not fractions that one with ordinary skill in the art would consider fractions of straight distillate oil.  
It is the Examiner position that the applicant is broadening the scope of parent claim 3, and thus claim 4 is improperly dependent on claim 3.
The Examiner notes claim 4, would be properly dependent on claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al (US 2014/0163285).
With respect to claim 1, Buchanan discloses a method for catalytic cracking of bio-oil, wherein bio-oil is used as raw oil for catalytic cracking reaction (see abstract).
Buchanan does not explicitly state wherein the bio-oil has a hydrogen/carbon molar ratio of 1.75-3:1 and a carbon/oxygen molar ratio of 8-12:1.
However, Buchanan discloses wherein the preferred bio-oils include triglycerides and have a structure as disclosed below,

    PNG
    media_image1.png
    172
    204
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are three alkyl groups, typically long chain alkyl groups of about 12 to about 30 carbon atoms (see paragraph 0016).
The examiner notes, one of ordinary skill in the art would be able to easily derive a hydrogen/carbon ratio and carbon/oxygen ratio from the Buchanan disclosure above, through simple mathematical manipulation.
For example, for the triglyceride the hydrogen to carbon ratio of the alkyl group R1, R2, and R3 would have repeating -CH3 components, thus would generally consist of a H:C ratio of 3:1;
the backbone component of the triglyceride would have a hydrogen to carbon ratio of about 0.833:1, derived from 5H:6C, divide both sides by 6, to get 0.833:1;
thus, it would be safe to assume that the carbon to hydrogen ratio of the bio-oil (triglyceride) would be in the range of 0.833-3:1;
 for the carbon to oxygen ratio, the triglyceride has a range of alkyl carbons form about 12 to 30, and the backbone of the triglyceride has 6, therefore the triglyceride would have about 18 (12 + 6) to 36 (30 + 6) carbons, and about 6 oxygen;
a carbon to oxygen ratio can be calculated 18:6 to 36:6, divide all by 6, to get 3:1 to 12:1 or 3-12:1;
 thus, it would be safe to assume that the carbon to oxygen ratio of the bio-oil (triglyceride) would be in the range of 3-12:1.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of filing to derive a hydrogen/carbon ratio of about 0.833-3:1 and a carbon/oxygen ratio of about 3-12:1 with the information given by Buchanan, through simple mathematical operations. 
Thus, the claimed hydrogen/carbon ratio of 1.75-3:1 and the carbon/oxygen ration of 8-12:1, would have been obvious given the Buchanan ratios of 0.833-3:1 and 3-12:1, respectively. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 2, Buchanan discloses the limitation of claim 1.  Buchannan further discloses a hydrogen/carbon ratio of about 0.833-3:1 and a carbon/oxygen ratio of about 3-12:1 (see rejection above).
With respect to claim 3, Buchanan discloses the limitation of claim 1. Buchanan further disclose wherein biological oil includes palm oil, soybean oil and/or sewer oil (recycled oil) (see paragraph 0017).
With respect to claim 18, Buchanan discloses the limitation of claim 1. Buchanan further discloses wherein the catalytic cracking reaction has a mass (weight) ratio catalyst to oil of at least 2:1 and even higher than 6:1 (see paragraph 0034).

Claim Rejections - 35 USC § 103
Claim(s) 1-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brok et al (US 2014/0296594) in view of Buchanan et al (US 2014/0163285).
With respect to claims 1 and 3, Brok discloses a method for catalytic cracking of bio-oil, wherein bio-oil is used as raw oil for catalytic cracking reaction (see abstract), wherein bio-oil include components such as palm oil, soybean oil and/or sewer oil (recycled oil) (see paragraph 0024).
Brok does not explicitly state wherein the bio-oil has a hydrogen/carbon molar ratio of 1.75-3:1 and a carbon/oxygen molar ratio of 8-12:1.
However, in a related process Buchanan discloses a catalytic cracking of bio-oil process, wherein biological oil includes palm oil, soybean oil and/or sewer oil (recycled oil) (see paragraph 0017) and wherein the bio-oils have a structure as disclosed below,

    PNG
    media_image1.png
    172
    204
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are three alkyl groups, typically long chain alkyl groups of about 12 to about 30 carbon atoms (see paragraph 0016).
The examiner notes, one of ordinary skill in the art would be able to easily derive a hydrogen/carbon ratio and carbon/oxygen ratio from the Buchanan disclosure above, through simple mathematical manipulation.
For example, for the triglyceride the hydrogen to carbon ratio of the alkyl group R1, R2, and R3 would have repeating -CH3 components, thus would generally consist of a H:C ratio of 3:1;
the backbone component of the triglyceride would have a hydrogen to carbon ratio of about 0.833:1, derived from 5H:6C, divide both sides by 6, to get 0.833:1;
thus, it would be safe to assume that the carbon to hydrogen ratio of the bio-oil (triglyceride) would be in the range of 0.833-3:1;
 for the carbon to oxygen ratio, the triglyceride has a range of alkyl carbons form about 12 to 30, and the backbone of the triglyceride has 6, therefore the triglyceride would have about 18 (12 + 6) to 36 (30 + 6) carbons, and about 6 oxygen;
a carbon to oxygen ratio can be calculated 18:6 to 36:6, divide all by 6, to get 3:1 to 12:1 or 3-12:1;
 thus, it would be safe to assume that the carbon to oxygen ratio of the bio-oil (triglyceride) would be in the range of 3-12:1.
Therefore, one with ordinary skill in the art at the time of filing to derive a hydrogen/carbon ratio of about 0.833-3:1 and a carbon/oxygen ratio of about 3-12:1 with the information given by Buchanan, through simple mathematical operations. 
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to utilize the claimed hydrogen/carbon ratio of 1.75-3:1 and the carbon/oxygen ration of 8-12:1, with the Brok process in view of Buchanan, as both processes utilize the same type of feeds and Buchanan discloses ratios of a hydrogen/carbon ration of 0.833-3:1 and a carbon/oxygen ratio of 3-12:1. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 2, the prior combination teaches the limitation of claim 1.
The prior combination further discloses a hydrogen/carbon ratio of about 0.833-3:1 and a carbon/oxygen ratio of about 3-12:1 (see rejection above).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With respect to claim 4, the prior combination teaches the limitation of claim 3.
Brok further discloses wherein process is capable of have a mineral co-feed to include straight run gas oil, vacuum gas oil, flashed distillate, coker gas oil, atmospheric residue, vacuum residue and high boiling fraction from other refinery units, such as thermal cracker, hydrocrackers, and catalytic dewaxing units (see paragraph 0032).
With respect to claim 5, the prior combination teaches the limitation of claim 1.  Brok further discloses wherein the catalytic cracking is comprised three parts of: reaction-regeneration system (see paragraph 0035), fractionation system (see paragraph 0035) and absorption-stabilization system (see paragraph 0035, one or more separators, 0047-0049 and 0056-0057, primary absorber).
With respect to claim 6, the prior combination teaches the limitation of claim 1.  Brok further discloses wherein the catalytic cracking reaction is as follows: 
biological oil or mixed oil of biological oil and hydrocarbon oil is used as raw oil and undergoes catalytic cracking (see paragraph 0035), cracked product is obtained under the action of catalyst, the cracked product and catalyst are separated by cyclone (see paragraph 0039), and then the products are further separated by fractionation system (see paragraph 0044) and absorption-stabilization system (see paragraph 0047-0049, 0056-0057, primary absorber).
With respect to claim 7, the prior combination teaches the limitation of claim 1.  Brok further discloses wherein in the catalytic cracking reaction, the catalyst consists of zeolite, inorganic matrix, clay and binder (see paragraph 0040).
Brok does not disclose wherein the content of zeolite is within 25%-40% content of the total catalyst.
However, it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the claimed content of zeolite is within 25%-40% content of the total catalyst, through routing optimization, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 8, the prior combination teaches the limitation of claim 7.  Brok further discloses wherein zeolite consists of Y-type and ZSM-5 zeolite (see paragraph 0041-0042).
With respect to claim 9, the prior combination teaches the limitation of claim 8. Brok further discloses wherein the Y-type zeolite is USY zeolite, and USY zeolite modified with one or more elements of rare earth, phosphorus and alkaline earth metal (see paragraph 0041).
with respect to claim 16, the prior combination teaches the limitation of claim 7.  Brok further discloses wherein the inorganic matrix is composed of alumina and/or modified alumina (see paragraph 0040).
with respect to claim 17, the prior combination teaches the limitation of claim 7. Brok further discloses wherein the binder is composed of one or more of alumina, silica, alumina-silica; the clay is selected from kaolinite (see paragraph 0040).
with respect to claim 18, the prior combination teaches the limitation of claim 1.  Brok further discloses wherein the mass ratio of catalyst to raw oil is 4-50 (see paragraph 0038).
With respect to claim 19, the prior combination teaches the limitation of claim 1.  Brok further discloses wherein reaction temperature is from 400-700°C, and residence time from 0.5 to 10 seconds (see paragraph 0037).
Allowable Subject Matter
Claims 10-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 10-15, the recite limitation pertaining to a specific (modified) ZSM-5 zeolite that is not taught or suggested by prior art.
With respect to claim 20, the recites limitations to a specific product that is not taught or suggested by the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771        

/Randy Boyer/
Primary Examiner, Art Unit 1771